a matrimonial action in which the parties were divorced by judgment dated March 14, 2004, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (McNulty, J.), dated May 25, 2004, as denied his motion to hold the plaintiff in contempt for failing to comply with certain provisions of the parties’ stipulation of settlement.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motion to hold the plaintiff in civil contempt for her alleged failure to comply with certain provisions of the parties’ stipulation of settlement (see Vujovic v Vujovic, 16 AD3d 490 [2005]).
The defendant’s remaining contentions are without merit. Florio, J.P., Schmidt, Fisher and Dillon, JJ., concur.